Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The “interconnect member” of Claim 18.
With regard to the term “interconnect member”, in claims 1-2, 5-6, and 7:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “interconnect”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “member” preceding the generic placeholder describes the function, not the structure, of the interconnect member.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations reading a “movable portions” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1 reading, “A razor comprising:” (in the preamble), is indefinite, when read in conjunction with the remainder of the claim. The preamble is to a razor, not a razor handle, but the cartridge (or a blade) is not expressly claimed. Does claim 1 require a blade or to be considered a razor, as suggested by the preamble? If not shouldn’t the preamble be directed to, and read, “A razor handle”?
The limitation of Claim 1, reading: “wherein said one or more movable portions are capable of a travel distance of about 2.5 mm or greater,” is indefinite.  Does this require that the movable portions travel this distance relative to the other parts of the razor?  Or can this movement be made with the razor, and the claim be met (e.g. if the razor and the movable part are moved to shave a user’s skin, then the movable part, and the razor, would be moved at least 2.5 mm)?  It appears that both of these interpretations are allowed under a broadest reasonable interpretation of the specification.  However, in order to advance and expedite prosecution, the limitations will be treated below as moving relative to the razor.   
The limitation of Claim 1, reading: “wherein said distal ends either overlap or are spaced apart and face each other” is indefinite.  Does this mean that either: (a) the distal ends either overlap or are spared apart and (b) the distal ends face each other OR that: (a) the distal ends overlap or (b) the distal ends are spaced apart and face each other?   Also, in fig 3B, the distal ends are spaced apart, but do not appear to overlap, nor face each other.  Potentially, these can be said to overlap in at least one plane, since a line can be drawn from one end to the other, even though the line would cross other structures. Is this what is intended by “overlap[ping]”? 
The limitation of Claim 8, reading: “wherein said nose is a distance between about 3 mm to about 5 mm from a razor cartridge” is indefinite.  Does this mean that the nose is at the distance at all times?  Or only while at certain positions relative of the remainder of the cartridge?  If the nose moves out of this range at certain times when it is moved, but is within this range at other times, does this still meet this limitation?   
The limitation of Claim 15, reading: “wherein said loop shaped spring member is under compression at a travel distance of 5 mm” is indefinite.  Does this mean that the spring member is under compression while it is travelling? What are the metes and bounds of a “travel distance”?  Is a travel distance a distance that is already travelled, while the part is still travelling?    It is noted that the travel distance of claims 1-3 are definite because it is clear, that in those claims, the travel distance is simply a distance that the movable portion are capable of moving within the assembly. 
The limitation of Claim 17, reading: “wherein a travel distance in said first direction is about 5 mm from a rest position and a travel distance in said second direction is about 2 mm from a rest position” is indefinite.  Does this mean that the spring member is under compression while it is travelling?  What are the metes and bounds of a “travel distance”?  Is a travel distance a distance that is already travelled, while the part is still travelling?    It is noted that the travel distance of claims 1-3 are definite because it is clear, that in those claims, the travel distance is simply a distance that the movable portion are capable of moving within the assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5347717, Ts’ai  as evidenced USPGPUB 20130097868, Jessemey.
Regarding Claim 1, Ts’ai discloses a razor (figs 1-5, abstract) comprising 
a razor handle 1; 
an eject button assembly (combination of parts 22-26, shown in exploded view in fig 2 and assembled in figs 4-5) having one or more movable portions (24, being a single movable portion) disposed on said razor handle (fig 4), wherein said one or more movable portions are capable of ejecting a cartridge from said razor handle (when moved to the position shown in fig 4); and 
a loop shaped spring member 25 (chucking device 25 is spring loaded to have the pawls move in an automatic spring loaded fashion from the position shown in fig 4 to fig 5, col. 2 lines 35-55; and is loop shaped since loop is defined in Merriam Webster dictionary as “a ring or curved piece used to form a fastening”, and since the part 25 is curved the part 25 is a loop shaped member under a broadest reasonable interpretation of the term, see fig 3c for example) disposed in said eject button assembly (since the flexible portion 25 is within walls 22), 
wherein said loop shaped spring member comprises a single loop (see annotated fig 2 below) with end portions (254 and 254’), wherein each of said end portions comprises a distal end (2541 and 2541’); and wherein said distal ends either overlap or are spaced apart and face each other (see fig 2).

    PNG
    media_image1.png
    686
    296
    media_image1.png
    Greyscale

Regarding Claim 3, said travel distance is along a linear path forward and backward (See figs 4 and 5).
Regarding Claim 4, said loop shaped spring member is mounted on one of said one or more movable portions (see fig 4).
Regarding Claim 5, said one or more movable portions comprise a nose (e.g. 241 or top of part 24 which contacts the surface of the razor cartridge as shown in fig 4).	
Regarding Claim 6, said nose has a bevel (see fig 2, when the nose is considered part 241, the bevel can be considered the part which extends the nose away from the main body of part 24).
Regarding Claim 7, said bevel is disposed at a distal end of said nose (since, when the nose is the part 241 the bevel thereof is provided at the rear of the nose where the nose is attached to the main body of part 24).
Regarding Claim 9, (which depends from claim 5) said nose (when the nose is considered the top of the part 24 in fig 2) contacts a rear surface of a razor cartridge (fig 5), a center surface of a razor cartridge (fig 5), or a combination thereof (fig 5). 
Regarding Claim 12, said one or more movable portions of said eject button assembly comprise one or more slots (218) to guide one of said movable portions of said eject button assembly in a direction of travel (fig 2 and fig 4).
Regarding Claim 13, said one or more movable portions of said eject button assembly comprise one or more retaining features (241) which move along said one or more slots to restrict movement of said one or more movable portions such that said one or more movable portions do not move in a motion other than along said direction of travel (since the part 241 is said to “Stop” against the wall 218, and thus restricts movement in a direction other than vertical, col. 2 lines 1-5).
Regarding Claim 16, said one or more movable portions move in two directions from a rest position (position shown in fig 5 may be considered a rest position, wherein a first direction is forward and a second direction is backward (e.g. when moved to and from the position shown in fig 5, and to and from the position shown in fig 4).
Regarding Claim 18, the razor of Ts’ai further comprises an interconnect member (e.g. 242, which interconnects parts 24 and 23).
Ts’ai lacks per claim 1 wherein said one or more movable portions are capable of a travel distance of about 2.5 mm or greater, wherein per claim 2, said travel distance of said one or more movable portions comprises about 3 mm to about 10 mm, such that said one or more movable portions eject said cartridge from said razor handle, wherein per claim 8, said nose is a distance between about 3 mm to about 5 mm from a razor cartridge, wherein per Claim 10, said one or more movable portions have a force per unit travel of about 0.3 Newtons per mm to about 1.0 Newtons per mm, wherein per claim 11, said loop shaped spring member is preloaded to about 0.25 Newtons when said eject button assembly is in a rest position, wherein per claim 14, a stop provides said preload, wherein per claim 16 said loop shaped spring member is under compression at a travel distance of 5 mm, wherein per claim 17, a travel distance in said first direction is about 5 mm from a rest position and a travel distance in said second direction is about 2 mm from a rest position, wherein per Claim 19, said loop shaped spring member has a force per unit travel of about 0.3 Newtons per mm to about 1.0 Newtons per mm, wherein per claim 20, said one or more movable portions have a force per unit travel of about 0.3 Newton per mm to about 1.0 Newton per mm in said forward direction and a force per unit travel greater than 5 Newton per mm in said backward direction.
               Regarding the features of said one or more movable portions being  capable of a travel distance of about 2.5 mm or greater, it would have been an obvious matter of design choice to have the movable portions be capable of a traveling distance of about 2.5 mm or greater, since razor cartridges are known to be in a range of 40 to 55mm (as evidenced by Jessemey et al., par 0041 and 0060) thus requiring the distance traveled by the mechanism 24 to be at least 2.5mm or greater in order for such mechanism to clear the cartridge of larger sized  cartridges while securely fastening such engaging surfaces, and since such a modification would have involved a mere change in the size of a component, e.g. the distance that cartridge grasping pawls move to release a cartridge.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding the features of Claim 2, of said travel distance of said one or more movable portions comprises about 3 mm to about 10 mm, such that said one or more movable portions eject said cartridge from said razor handle, in Ts’ai as modified above said travel distance of said one or more movable portions comprises about 3 mm to about 10 mm, such that said one or more movable portions eject said cartridge from said razor handle, wherein per claim 8, said nose is a distance between about 3 mm to about 5 mm from a razor cartridge (since this part also falls within the ranges known for the sizing of razor parts as evidenced by Jessemey). Also, The Ts’ai assembly as modified also includes the movement of the spring member ejecting a cartridge from a razor handle (when the end portions of the part 24 to which the cartridge is attached are pushed away from the cartridge to no longer support it).
Regarding per Claim 10, said one or more movable portions have a force per unit travel of about 0.3 Newtons per mm to about 1.0 Newtons per mm, wherein per claim 11, said loop shaped spring member is preloaded to about 0.25 Newtons when said eject button assembly is in a rest position, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ts’ai to include said one or more movable portions having a force per unit travel of about 0.3 Newtons per mm to about 1.0 Newtons per mm, and said loop spring member being preloaded to about 0.25 Newtons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding the stop of Claim 14 providing a preload, in Ts’ai the stop (214) provides a preload (col. 2 lines 5-15 and fig’s 6-7).  
Regarding the claim 16 limitation of said loop shaped spring member is under compression at a travel distance of 5 mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ts’ai to include said loop spring member being under compression at a travel distance of 5 mm, in order to have the cartridge be moveable a small distance before being acted upon by the spring member, since razors are known to shave small distinct areas of user’s bodies, and since such a modification would have involved a mere change in the size of a component, e.g. the space in which a spring member is under compression, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding the claim 17 limitation of a travel distance in said first direction being about 5 mm from a rest position and a travel distance in said second direction is about 2 mm from a rest position, Modified Ts’ai (As modified in view of the teachings of Jessemey as discussed above, also includes a travel distance in said first direction being about 5 mm from a rest position and a travel distance in said second direction is about 2 mm from a rest position (since the arms may be compressed anywhere from 2 to 5mm as modified above, and thus the direction of compression or expansion can be 2mm or 5mm).  
Regarding the Claim 19 features of said loop shaped spring member having a force per unit travel of about 0.3 Newtons per mm to about 1.0 Newtons per mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ts’ai to include said loop shaped spring having a force per unit travel of about 0.3 Newtons per nm to about 1.0 Newtons per mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding the Claim 20 features of said one or more movable portions having a force per unit travel of about 0.3 Newton per mm to about 1.0 Newton per mm in said forward direction and a force per unit travel greater than 5 Newton per mm in said backward direction, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ts’ai to include said one or more movable portions having a force per unit travel of about 0.3 Newton per mm to about 1.0 Newton per mm in said forward direction and a force per unit travel greater than 5 Newton per mm in said backward direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 15, in Ts’ai as modified per claim 1 above, the loop shaped spring member is under compression at a travel distance of 5 mm (Since it is in compression while travelling from the compressed to uncompressed position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20180141225, 20170165853, 6421925, 2715267, and 3646674 each disclose razor assemblies comprising loop shaped spring members therein and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 272-3818.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724